No.     94-187
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1994


JERRY SWENSON,
          Plaintiff and Appellant,                        NGV I- 1994
     v.
GARY DeCOCK and LELA DeCOCK,
          Defendants and Respondents.



APPEAL FROM:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin,
                 The Honorable Thomas A. Olson, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                 James J. Screnar, Angel, Screnar, Coil & Bartlett,
                 Bozeman, Montana
          For Respondent:
                 William A. Schreiber, Belgrade, Montana



                            Submitted on Briefs:       September 22, 1994
                                            Decided:   November 1, 1994
Filed:



                                    clerk
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     Jerry Swenson appeals the decision of the Eighteenth Judicial

District Court, Gallatin County, in favor of Gary and Lela DeCock

in this landlord-tenant dispute.            We affirm.

     As reframed by this Court, the issues are:

     1.      Did the District Court err in finding that the        lease

between Swenson (landlord) and the DeCocks (tenants')            was not

terminated?

     2.      Did the District Court err in finding that the DeCocks
were not responsible for damage to a water hydrant?

     3.     Did the District Court err in awarding attorney fees to

the DeCocks rather than to Swenson?
     The DeCocks leased a lot in a mobile home park owned by

Swenson.         The DeCocks paid the agreed rent from May through

November,    1992;       however, their payments were late in May, June,

July and November of 1992.          On March 9, 1993, Swenson served the

DeCocks with notice to pay the late charges incurred due to these

late payments within fifteen days or surrender possession of the

mobile    home    lot.     The demand was for payment of late charges,

repair costs for a damaged water hydrant, and other unspecified

damages    totaling       $374.   The DeCocks failed to respond within

fifteen days and Swenson instituted this action to recover the late

charges and repair costs and to evict the DeCocks from the mobile

home park.

     The mobile home park rules, which are incorporated into the

parties' agreement by the lease instrument, list the late fee as $5


                                        2
per month.      Also, Gary and Lela DeCock testif ied that they be lieved
the late fee to be only $5 per month.                The District   Court found
that the DeCocks did not owe $374.               The court found that the late
fee was $5 per month and the DeCocks had paid late on four months.
The court found that the DeCocks owed a total of $20 in late fees
and were not responsible for the costs of the hydrant repair.                We
will      not    disturb    the     District   Court's   findings if they are
supported by substantial credible evidence.               Mehl v. Mehl (1990),
241 Mont. 310, 786 P.2d 1173.                  We conclude that the District
Court's finding that the DeCocks owed only $20 is supported by
substantial credible evidence.
       Section 70-24-422(2), MCA, allows a landlord to evict a mobile
home tenant by providing fifteen-day notice after a tenant fails to
pay rent.       However, a landlord must give correct notice to evict a
tenant pursuant to this statute.               When Swenson served the DeCocks
with   notice,     the   DeCocks'    rent payments were current and they
merely owed $20 in late fees.            Demanding $374, nearly twenty times
what was actually owed,             did not constitute proper or correct
notice.     Thus, the fifteen-day period did not begin to run. We
conclude the District Court properly quashed the eviction and
properly determined that the tenancy was not terminated.
       Swenson    also claims   that the District Court erred in finding
that the DeCocks were not responsible for damage to the water
hydrant.        The court's findings must be based on substantial
credible evidence.         Mehl
                           -I 786 P.2d at 1175.     Gary DeCock testified
that the hydrant leaked when his family moved their mobile home

                                           3
onto the lot.         His two daughters,   April   and Brenda DeCock,
testified that they did not know how the hydrant became plugged and
denied making any admissions to Swenson concerning how the hydrant
became     plugged.   Swenson testified that while the hydrant was
located in the DeCocks' front yard, the hydrant's plumbing was not
connected to their mobile home unit.    We conclude that the District
Court's decision that the DeCocks were not responsible for the
damage to the hydrant is         supported by substantial credible
evidence.
      Section 70-24-442, MCA,    allows the District Court to award
reasonable attorney fees and costs to the prevailing party in a
rental agreement dispute.    Based on our decision above, the DeCocks
were the prevailing party.     We conclude the District Court did not
err   in awarding attorney fees to the DeCocks rather than to
Swenson.
      We affirm the decision of the District Court.
      Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to the State Reporter and West Publishing Company.




                                           Chief Justice
we concur:
                                        November 1, 1994

                                  CERTIFICATE OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:


James .I. Screnar
ANGEL, SC,RENAR, COIL & BARTLETT
125 West MendenhaIl
Bozeman, MT 59715

William A. Scheibner
Attorney at Law
5 North Broadway
Belgrade, MT 59714



                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA